DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
Claims 1, 50-52, 104-107, 110, 111, 115, 121-124, 131-133 and 174-177 were previously pending, with claims 132 and 133 withdrawn from consideration. Applicant amended claims 115, 121, 123, 124 and 174-177. Claims 1, 50-52, 104-107, 110, 111, 115, 121-124, 131 and 174-177 are under consideration.
Applicant’s amendments overcame the rejection of claims 115, 121, 123, 124 and 174-177 under 35 U.S.C. 112, second paragraph. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1, 50-52, 104-107, 110, 111, 115, 121-124, 131 and 174-177 under v35 U.S.C. 103(a) over Carlson et al., Buck et al. and GenBank Accession No. AB020564, Applicant argues the following:
consisting of SEQ ID NO:2” and “the second HAV amplification oligomer is a promoter primer or promoter provider consisting of (i) a second target-hybridizing sequence consisting of SEQ ID NO:35.” Applicant respectfully submits that none of the cited references teaches or suggests these specific sequences or their combination as recited in the presently pending Claims 1,51, and 52.
In the claimed invention, the amplicon of interest is generated in a region between positions 5942-6069 of the HAV sequence (AB020564) by the specific combination of a particular T7 promoter primer (SEQ ID NO:35) and a particular non-T7 primer (SEQ ID NO:2). The Office Action alleges that “Carlson teaches combinations of oligomers for the detection of HAV nucleic acids in the regions of HAV genome with accession No. AB020564, the regions around bp 200, 3700, 4700, 5700, 5800, 6000 and 7000, including a region between bp 5788-6069, which contains the primers and probes of the claimed invention.” Office Action at page 12. However, Carlson does not teach the specific T7 promoter primer (containing SEQ ID NO:35) and non-T7 primer (SEQ ID NO:2) recited in the pending claims. The Office Action indicates the specific sequences of the primer disclosed in Carlson in the following table: 
(table reproduced from office action omitted)
As seen from the Table above, the recited T7 primer, SEQ ID NO:35, corresponds to positions 6043-6069 of AB020564, and the recited non-T7 primer, SEQ ID NO:2, corresponds to positions 5942-5964 of AB020564. Carlson does not teach these specific sequences. SEQ ID NO: 100 of Carlson is indicated to correspond to positions 6042-6063. While this sequence overlaps with the recited SEQ ID NO:35, it is not the same sequence as the recited SEQ ID NO:35. Further SEQ ID NO: 100 of Carlson is not used as a primer. Rather, SEQ ID NO: 100 is used as a hybridization oligo for testing probe oligos. Thus, Carlson neither teaches nor suggests the specific sequences recited in the claims, and neither teaches nor suggests any primers that would generate an amplicon at positions 5942-6069 of AB020564, as generated by the primers of the claimed invention. Accordingly, Applicant respectfully submits that even when Carlson is combined with the cited secondary references, one having ordinary skill in the art would not be led to the specific combination of sequences recited in the pending claims.
	Moreover, the specific sequences of the claimed invention lead to unexpected results that evidence the criticality of these sequences. In particular, the declaration submitted on June 4,2019 shows that HAV Avg. TTime in Tables 3 and 4 for the sequences of the claimed invention is remarkably superior compared to the results obtained for sequences disclosed in Carlson. The experimental results of the primers and probe of the claimed invention are shown in Table 3 of the declaration, and the experimental results of the primers and probe of Carlson are shown in Table 4 of the declaration. As seen in Tables 3 and 4, the HAV Avg. TTime using the primers of the claimed invention including SEQ ID NO: 2 and 35 was shorter under all conditions “CAL01 to CAL 05” as compared to Carlson’s primers and probe. Shorter Ttime is beneficial as it results in better performing primer sets and better precision/sensitivity. The primers can be more resistant to inhibitory specimens resulting in better clinical diagnosis. Shorter Ttime is also beneficial for high throughput processing as the time to result is faster. Thus, the shorter Ttime observed in connection with the presently claimed invention represents a significant unexpected result obtained by the presently claimed invention. One having ordinary skill in the art would have had no basis to predict these advantageous results of the claimed invention even in view of the cited references. Accordingly, the criticality established by the foregoing unexpected results would rebut a prima facie showing of obviousness even had such a showing been established.
	In view of the foregoing, Claims 1, 51, and 52 are nonobvious and patentable over the cited references. The remaining rejected claims incorporate all the features of Claims 1, 51 or 52 through their dependencies. Therefore, the dependent claims are also patentable over the prior art for at least the same reasons that Claims 1, 51, and 52 are patentable as well as for their own patentable features. For all of the foregoing reasons, withdrawal of the rejections under 35 U.S.C. 103, and allowance of the presently pending claims are respectfully requested.”
	Response
	However, as pointed out by examiner in the previous office action, Applicant did not show that the closely related primers taught by Carlson et al., namely, SEQ ID NO: 98 and 100, would not provide the same results in terms of amplification time. The primer with SEQ ID NO: 98 overlaps with SEQ ID NO: 2 over bp 5942-5951, i.e. over 10 out of 23 bp, and the primer with SEQ ID NO: 100 overlaps with SEQ ID NO: 35 between bp 6043-6063, over 21 out of 27 bp. Therefore, if these two primers produced markedly different amplification results from the claimed primers with SEQ ID NO: 2 and 35, this result would provide support for unexpected properties of the claimed primers. Since Applicant did not provide such results, the rejection is maintained.
	B) Regarding the obviousness-type double-patenting rejection of claims 1, 50-52, 104-106, 110, 111, 115, 121-124, 131 and 174-177 over claims of patent No. 9,752,201, Applicant argues the following:
	“Claims 1, 50-52, 104-106, 110-111, 115, 121-124, 128, 131, and 174-177 are rejected as allegedly being patentably indistinct over Claims 9-20 of Patent No. 9,752,201. However, the claims of US9,752,201 do not include SEQ ID NO:2 and SEQ ID NO:35 recited in the pending claims. Therefore the claims do not overlap between the claimed invention and the claims of US9,752,201. Further, as discussed above, the recited pair of amplification oligomers of the claimed invention exhibits unexpected results compared to the prior art. These unexpected results patentably distinguish the primers recited in the presently pending claims from the sequences recited in US9,752,201. Accordingly, and Applicants respectfully request reconsideration and withdrawal of the obviousness-type double patenting rejection.”
	Response
The claims of the ‘201 patent claim exactly the same sequences: SEQ ID NO: 2 and SEQ ID NO: 35, i.e., SEQ ID NO: 2 and 35 of the ‘201 patent are 100% identical to the instantly claimed SEQ ID NO: 2 and 35. Applicant did not show that adding even a single nucleotide to either 5’-, 3’- or both ends of either primer would provide a different performance than SEQ ID NO: 2 and 35. Therefore, considering the fact that the claims of the ‘201 patent encompass sequences consisting of SEQ ID NO: 2 and 35, the rejection is proper. Further, Applicant did not explain how the same sequences can have different “unexpected” properties, therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
9.	Claims 1, 50-52, 104-107, 110, 111, 115, 121-124, 128, 131 and 174-177 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. (US 2009/0208968 A1; published August 2009; previously cited), Buck et al. (Biotechniques, vol. 27, pp. 528-536, 1999; previously cited) and GenBank Accession No. AB020564 (August 2001; previously cited).
	A) To facilitate comparison of claimed primers and probes with the primers and probes of prior art, the sequences were aligned with the sequence of GenBank Acession No. AB020564 (Applicant’s SEQ ID NO: 198). The sequence alignments were attached to the previous office action and are summarized in the table below.

Sequence alignments of claimed and prior art sequences with AB020564
SEQ ID NO
AB020564
Carlson SEQ ID NO
AB020564
2
Non-T7 oligomer
5942-5964
71
6378-6354


72
6416-6392


98
5929-5951


99
5992-6017


100
6042-6063


101
5994-6019
35 (bp 28-54)
T7-oligomer
6069-6043
41 (bp 28-52)
6378-6354


42 (bp 28-52)
6416-6392
46 (bp 1-29)
Capture probe, target-specific portion
5691-5663
8
46-26


9
314-288


10
3441-3414


11
5496-5472


12
6068-6042


13
6068-6046


14
6953-6429
198 
Detection probe
5965-6028
128
6063-6042
173
Target-hybridizing 
5949-5960
161
5992-6019
174
5932-5970
162
5994-6017
175
6057-6046


177
6075-6023




Regarding claims 1, 51 and 174-177, Carlson et al. teach combinations of oligomers for the detection of HAV nucleic acids in the regions of HAV genome with accession NO. AB020564, the regions around bp 200, 3700, 4700, 5700, 5800, 6000 and 7000, including a region between bp 5788-6069 ([0010]; [0035]-0036]; [0060]), which contains the primers and probes claimed by Applicant.
Regarding claim 50, Carlson et al. teach kit comprising the oligomer compositions ([0047]).
Regarding claims 52, 104, 106 and 128, Carlson et al. teach a method of detecting HAV nucleic acid in a sample by contacting a sample with an oligomer combination comprising a first and second amplification oligomers, where the second amplification oligomer comprises a T7 promoter sequence; performing isothermal amplification reaction and detecting the presence or absence of an amplified product. Carlson et al. teach detection of HAV amplicons using HAV-specific detection oligomers ([0016]; [0028]-[0030]; [0038]-[0046]; [0048]; [0050]-[0052]).
Regarding claim 105, Carlson et al. teach a T7 promoter sequence with SEQ ID NO: 19 [0038], which is identical to SEQ ID NO: 196.
Regarding claim 107, Carlson et al. teach at least two amplification oligomers for each target region (claim 12).
Regarding claims 110 and 111, Carlson et al. teach purification of HAV nucleic acid from the sample using capture probes ([0037]; [0048]-[0049]).
Regarding claim 115, Carlson et al. teach detection of HAV amplicons using HAV-specific detection oligomers ([0046], [0051]-[0052]).
Regarding claims 121 and 123, Carlson et al. teach probes comprising fluorescent and chemiluminescent labels ([0046]; [0051]).
Regarding claim 122, Carlson et al. teach detecting step occurring during the amplification step ([0051]).
Regarding claim 124, Carlson et al. teach probes with a synthetic linker ([0031]), therefore they inherently teach a probe comprising non-target hybridizing sequence.
	Regarding claim 131, Carlson et al. teach a sample from an individual patient ([0014]; [0016]).
	B) Carlson et al. teach primers and probes from different areas of the HAV genome, but do not specifically teach the elected sequences.
	In In Re Deuel 34 USPQ 2d 1210 (Fed. Cir. 1995), the Court of Appeals for the Federal Circuit determined that the existence of a general method of identifying a specific DNA does not make the specific DNA obvious.  Regarding structural or functional homologs, however, the Court stated,
"Normally, a prima facie case of obviousness is based upon structural similarity, i.e., an established structural relationship between a prior art compound and the claimed compound.  Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.  For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties (see page 9, paragraph 4 of attached ref)."
Since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of HAV nucleic acids, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.

Buck et al. expressly provides evidence of the equivalence of primers.  Specifically, Buck et al. invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck et al. also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck et al. tested each of the primers selected by the methods of the different labs, Buck et al. found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck et al. expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck et al. provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.

	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used alternative primers selected from the HAV genome with a reasonable expectation of success, since Carlson et al. showed that primers from seven different regions of HAV can be used for HAV detection.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1, 50-52, 104-106, 110, 111, 115, 121-124, 128, 131 and 174-177 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of U.S. Patent No. 9,752,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are species of the claims of the ‘201 patent, therefore they are anticipated by the ‘201 claims.
	Specifically, claim 1 of the instant application is drawn to an oligomer combination for detecting a hepatitis A virus (HAV) target nucleic acid in a sample, said oligomer combination comprising: first and second amplification oligomers for amplifying an HAV nucleic acid target region, wherein 
(a) the first HAV amplification oligomer comprises a first target-hybridizing sequence consisting of SEQ ID NO: 2, and wherein the first HAV amplification oligomer does not comprise an additional target hybridizing sequence; and 
(b) the second HAV amplification oligomer is a promoter primer or promoter provider comprising (i) a second target-hybridizing sequence consisting of SEQ ID NO: 35 and (ii) a promoter sequence located 5’ to the second target-hybridizing sequence, and wherein the second HAV amplification oligomer does not comprise an additional target hybridizing sequence.
Claim 50 is drawn to the oligomer combination of claim 1, wherein the first HAV amplification oligomer and the second HAV amplification oligomer are contained in a kit. 
Claim 51 is drawn to a reaction mixture comprising an oligomer combination for detecting a hepatitis A virus (HAV) target nucleic acid in a sample, wherein the oligomer combination comprises first and second amplification oligomers for amplifying an HAV nucleic acid target region, wherein 
(a) the first HAV amplification oligomer comprises a first target-hybridizing sequence consisting of SEQ ID NO: 2, and wherein the first HAV amplification oligomer does not comprise an additional target hybridizing sequence; and 
(b) the second HAV amplification oligomer is a promoter primer or promoter provider comprising (i) a second target-hybridizing sequence consisting of SEQ ID NO: 35 and (ii) a promoter sequence located 5’ to the second target-hybridizing sequence, and wherein the second HAV amplification oligomer does not comprise an additional target hybridizing sequence. 
Claim 52 is drawn to a method for detecting a hepatitis A virus (HAV) target nucleic acid in a sample, said method comprising: 
(A) providing a sample suspected of containing HAV; 
(B) contacting said sample with an oligomer combination for amplifying an HAV nucleic acid target region, said oligomer combination comprising 
(I) a first HAV amplification oligomer comprises a first target-hybridizing sequence consisting of SEQ ID NO: 2, and wherein the first HAV amplification oligomer does not comprise an additional target hybridizing sequence; and 
(II) a second HAV amplification oligomer that is a promoter primer or promoter provider comprising (i) a second target-hybridizing sequence consisting of SEQ ID NO:35, and (ii) a promoter sequence located 5’ to the second target-hybridizing sequence, wherein the second HAV amplification oligomer does not comprise an additional target hybridizing sequence; 
(C) performing an in vitro nucleic acid amplification reaction, wherein any HAV target nucleic acid present in said sample is used as a template for generating a HAV amplification product, wherein the amplification reaction is an isothermal amplification reaction; and 
(D) detecting the presence or absence of the HAV amplification product, wherein said detecting comprises contacting said in vitro nucleic acid amplification reaction with an HAV-specific detection probe oligomer configured to specifically hybridize to the HAV amplification product under conditions whereby the presence or absence of the HAV amplification product is determined, thereby indicating the presence or absence of HAV in said sample.
	Claim 9 of the ‘201 patent is drawn to a method for detecting a human parvovirus target nucleic acid in a sample, said method comprising: 
(A) providing a sample, wherein said sample is suspected of containing at least one of human parvovirus; 
(B) contacting said sample with an oligomer combination for amplifying a human parvovirus nucleic acid target region and an HAV nucleic acid target region, said oligomer combination comprising 
(a) a first parvovirus amplification oligomer comprising a target-hybridizing sequence consisting of SEQ ID NO:80, and wherein the first parvovirus amplification oligomer does not comprise an additional target-hybridizing sequence; and 
(b) a second parvovirus amplification oligomer comprising a target-hybridizing sequence consisting of SEQ ID NO:111 or SEQ ID NO:112 attached at its 5' end to a promoter sequence, and wherein the second parvovirus amplification oligomer does not comprise an additional target-hybridizing sequence; 
(C) performing an in vitro nucleic acid amplification reaction, wherein any parvovirus target nucleic acid present in said sample is used as a template for generating a parvovirus amplification product; and 
(D) detecting the presence or absence of the parvovirus amplification product, thereby indicating the presence or absence of parvovirus in said sample,
wherein said method is combined with a method for detecting HAV target nucleic acid and the sample is also contacted with first and second HAV amplification oligomers, said amplification oligomers comprising 
(a) a first HAV amplification oligomer comprising a first target-hybridizing sequence that is from about 14 to about 27 contiguous nucleotides contained in the sequence of SEQ ID NO:174 and that includes at least the sequence of SEQ ID NO:173; and 
(b) a second HAV amplification oligomer comprising a second target-hybridizing sequence that is from about 14 to about 30 contiguous nucleotides contained in the sequence of SEQ ID NO:177 and that includes at least the sequence of SEQ ID NO:175; wherein, in step (C), any HAV target nucleic acid present in said sample is used as a template for generating an HAV amplification product; and wherein step (D) further comprises detecting the presence or absence of the HAV amplification product thereby indicating the presence or absence of HAV in said sample.
Claim 14 of the ‘201 patent is drawn to the method of claim 9 wherein the detecting step (D) comprises contacting said in vitro nucleic acid amplification reaction with an HAV-specific detection probe oligomer configured to specifically hybridize to the HAV amplification product under conditions whereby the presence or absence of the HAV amplification product is determined, thereby indicating the presence or absence of HAV in said sample, wherein the HAV-specific detection probe oligomer comprises a target-hybridizing sequence that is from about 14 to about 40 nucleotides in length and is configured to specifically hybridize to a target sequence contained within SEQ ID NO:198 from about nucleotide position 5965 to about nucleotide position 6028.
Therefore claim 14 of the ‘201 patent anticipates instant claims 1, 50 and 51, since claim 50 does not contain any additional elements other than the composition.
The instant claims 52, 104-106, 110, 111, 115, 121-124, 128, 131 and 174-177 are obvious over claims 9-20 of the ‘201 patent.
In conclusion, the instant claims are obvious over claims of the ‘201 patent.
12.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 18, 2021